Title: From Thomas Jefferson to Armand Duplantier, 9 July 1808
From: Jefferson, Thomas
To: Duplantier, Armand


                  
                     Sir 
                     
                     Washington July 9. 08.
                  
                  On the 29th. of April I took the liberty of dropping you a line on the subject of M. de la Fayette’s affairs. I have this moment recieved from him a letter of Apr. 8. of which I now inclose you an extract, as also an extract of one I wrote him on the 29th. of April. taking great interest in whatever respects his happiness, I have thought I could not serve him better than by inclosing these to you without loss of time, well knowing that your friendship would excite you to make any exertion in your power which might relieve him. whether any thing immediate can be done for him by the sale of lots as he proposes, you know best. believing these could not, I gave the advice in my letter of Apr. 29. uncertain whether even that was practicable or not. should you wish to make any communications to him, it might perhaps be advisable to send a duplicate through me, or mr Madison, who is the legal agent for M. de la Fayette. we send a vessel on public account to France, once every month or 6. weeks, by which any letters of yours to him or others will always find a safe conveyance. I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               